1

2

3

4

5

6

7

8                                     UNITED STATES DISTRICT COURT
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DANNY GEROME YOUNG,                               No. 2:15-cv-2604 KJM CKD P
12                       Plaintiff,
                                                        ORDER APPOINTING COUNSEL
13           v.
14    RODRIGUEZ, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner, proceeding pro se with a civil rights action pursuant to 42

18   U.S.C. § 1983. The court finds the appointment of counsel for plaintiff warranted. T. Kennedy

19   Helm, IV has been selected from the court’s pro bono attorney panel to represent plaintiff and has

20   agreed to be appointed.

21          Accordingly, IT IS HEREBY ORDERED that:

22      1. T. Kennedy Helm, IV is appointed as plaintiff’s counsel in the above entitled matter.

23      2. Appointed counsel shall notify Sujean Park at (916) 930-4278, or via email at

24          spark@caed.uscourts.gov if he has any questions related to the appointment.

25      3. The Clerk of the Court is directed to serve a copy of this order on T. Kennedy Helm, IV,

26          Helm Law Office PC, 644 40th St., Suite 305, Oakland, CA 94609.

27   DATED: January 23, 2020.

28

                                                        1
